            Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
ALEX MAKAROUNIS,                       :
                                       :
                Plaintiff,             :              CASE NO.: __________________
                                       :
      -against-                        :              COMPLAINT
                                       :
TIVO CORPORATION, DAVID SHULL,         :              DEMAND FOR JURY TRIAL
JAMES E. MEYER, RAGHAVENDRA RAU, :
LAURA J. DURR, ALAN L. EARHART,        :
EDDY W. HARTENSTEIN, DAN               :
MOLONEY, GLENN W. WELLING, and         :
LORIA B. YEADON,                       :
                                       :
                Defendants.            :
-------------------------------------- X

       Plaintiff Alex Makarounis (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against TiVo Corporation (“TiVo” or the

“Company”) and members of the Company’s executive officers and board of directors

(collectively referred to as the “Board” or the “Individual Defendants” and, together with TiVo,

the “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act

of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities

and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in

connection with the proposed combination of TiVo and Xperi Corporation (“Xperi”), into XRAY-

TWOLF HoldCo Corporation (“HoldCo”) (the “Proposed Transaction”).

//



                                                1
            Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 2 of 25



       2.       On December 18, 2019, TiVo entered into an Agreement and Plan of Merger, as

amended on January 31, 2020 (the “Merger Agreement”), by and among TiVo, Xperi, Holdco,

Xray Merger Sub Corporation (“Xperi Merger Sub”, a Delaware corporation and a wholly owned

subsidiary of HoldCo), and Twolf Merger Sub Corporation (“TiVo Merger Sub”, also a Delaware

corporation and a wholly owned subsidiary of HoldCo). Pursuant to the Merger Agreement: (i)

Xperi Merger Sub will be merged with and into Xperi, with Xperi surviving the merger as a

subsidiary of HoldCo, and (ii) TiVo Merger Sub, will be merged with and into TiVo, with TiVo

surviving as a subsidiary of HoldCo. As a result, HoldCo will become the ultimate parent of Xperi,

TiVo and their respective subsidiaries.

       3.       Under the terms of the Merger Agreement, each shareholder of TiVo common stock

will be entitled to receive 0.455 shares of HoldCo common stock, with cash paid in lieu of

fractional shares of HoldCo common stock (the “Merger Consideration”). As a result, following

consummation of the Proposed Transaction, it is expected that Xperi stockholders will own

approximately 46.5% of HoldCo common stock and TiVo stockholders will own approximately

53.5% of HoldCo common stock.

       4.       On February 18, 2020, in order to convince TiVo’s public common stockholders to

vote in favor of the merger, the Board authorized the filing of a materially incomplete and

misleading Joint Registration Statement on Form S-4 (the “Registration Statement”) with the SEC.

The Registration Statement contains materially incomplete and misleading information

concerning: (i) the Background of the Merger section; (ii) forecasts prepared by the management

of both TiVo and Xperi; (iii) the valuation analyses performed by Centerview Partners LLC

(“Centerview”) and LionTree LLC (“LionTree”), in support of their fairness opinions; and (iv)

information concerning LionTree’s conflicts of interest.




                                               2
            Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 3 of 25



       5.       The shareholder vote will be scheduled in the coming weeks, as the Proposed

Transaction is set to close in the second quarter of 2020 (the “Shareholder Vote”). It is imperative

that the material information which has been omitted from the Registration Statement is disclosed

to the Company’s stockholders prior to the Shareholder Vote so they can properly determine

whether to vote for or against the Proposed Transaction.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to TiVo’s public

common shareholders sufficiently in advance of the upcoming Shareholder Vote or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        8.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

Exchange Act and Rule 14a-9.

        9.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.




                                                 3
          Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 4 of 25



Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        10.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company’s common stock trades on the Nasdaq, which is also

headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir.

2003) (collecting cases).

                                             PARTIES

       11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of TiVo common stock.

        12.    Defendant TiVo is a Delaware company with its principal executive office located

at 2160 Gold Street, San Jose, California 95002. TiVo provides media and entertainment products

for the consumer entertainment industry worldwide. TiVo’s common stock trades on the Nasdaq

under the ticker symbol “TIVO.”

        13.    Defendant Dave Shull is, and has been at all relevant times, the President, CEO,

and a director of the Company.

        14.    Defendant James E. Meyer is, and has been at all relevant times, the Chairman of

the Board.

        15.    Defendant Raghavendra Rau is, and has been at all relevant times, the Vice

Chairman of the Board.

        16.    Defendant Laura J. Durr is, and has been at all relevant times, a director of the

Company.




                                                 4
          Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 5 of 25



        17.    Defendant Alan L. Earhart is, and has been at all relevant times, a director of the

Company.

        18.    Defendant Eddy W. Hartenstein is, and has been at all relevant times, a director

of the Company.

        19.    Defendant Dan Moloney is, and has been at all relevant times, a director of the

Company.

        20.    Defendant Glenn W. Welling is, and has been at all relevant times, a director of

the Company.

        21.    Defendant Loria B. Yeadon is, and has been at all relevant times, a director of the

Company.

       22.     The defendants identified in paragraphs 13 through 21 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with TiVo, the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A. Background of the Proposed Transaction

       23.     TiVo is an entertainment company, serving movies, shows and videos on live TV,

on-demand, streaming services and numerous apps, for the benefit of individual consumers. For

studios, networks and advertisers, TiVo delivers watchers to increase viewership and engagement

across all screens.

       24.     Xperi and its brands, DTS, FotoNation, HD Radio, Invensas and Tessera, create

innovative technology solutions that enable a variety of experiences. Xperi’s solutions are licensed

in areas including premium audio, broadcast, automotive, computational imaging, computer

vision, mobile computing and communications, memory, data storage, and 3D semiconductor

interconnect and packaging.




                                                5
          Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 6 of 25



       25.      On December 19, 2019, TiVo and Xperi jointly announced the Proposed

Transaction. The press release stated as follows:

                Xperi and TiVo to Combine, Creating a Leader in Consumer &
                         Entertainment Technology and IP Licensing

             Combination significantly enhances the scale and reach for each
             business, provides opportunity for both revenue synergies and cost
             savings

             Combined product businesses will offer highly differentiated solutions
             for home, automotive, and mobile markets

             Strengthens and diversifies IP licensing businesses to drive strong,
             recurring cash flow and long-term value creation

             SAN JOSE, Calif.--(BUSINESS WIRE)--Xperi Corporation (Nasdaq:
             XPER) and TiVo Corporation (Nasdaq: TIVO) today announced they
             entered into a definitive agreement to combine in an all-stock transaction,
             representing approximately $3 billion of combined enterprise value. The
             transaction creates a leading consumer and entertainment technology
             business and one of the industry’s largest intellectual property (IP) licensing
             platforms with a diverse portfolio of entertainment and semiconductor
             intellectual property.

             The merger agreement provides for a 0.455 fixed exchange ratio, which
             implies a 15% premium to TiVo’s shareholders based on each of Xperi’s
             and TiVo’s 90-day volume-weighted average share prices. At close, Xperi
             shareholders will own approximately 46.5% of the combined business, and
             TiVo shareholders will own approximately 53.5%.

             Compelling Benefits of Combining Two Innovative Product and IP
             Licensing Leaders

             This transaction combines two technology pioneers who have shaped how
             millions of consumers access and experience entertainment content, and
             whose innovations are found in billions of devices around the world.
             Serving hundreds of businesses ranging from content providers to consumer
             electronics and automotive manufacturers, the combined entity will provide
             an amazing entertainment platform for tens of millions of individual
             consumers and create a powerful platform for the discovery, delivery, and
             monetization of content.

             The volume of entertainment content has exploded, with more ways than
             ever before to access it. TiVo’s leading content aggregation, discovery, and



                                                   6
Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 7 of 25



 recommendation capabilities enable viewers to more easily find, watch, and
 enjoy entertainment. When coupled with Xperi’s strong presence and
 product capabilities in the home, automotive, and mobile device
 ecosystems, the combined company will have a unique industry platform to
 address an ever-increasing consumer desire to enjoy entertainment
 anywhere, anytime, on any device.

 Additionally, the combination will create an intellectual property licensing
 platform that spans a number of the largest addressable markets in
 entertainment content, consumer electronics, and semiconductors. With
 more than 10,000 patents and applications between the two companies and
 minimal licensee overlap, the combined IP business will be one of the
 largest licensing companies in the world. Further, the combined business
 will benefit from greater research and development capabilities, as well as
 customer diversification.

 “This landmark combination brings together two highly complementary
 companies poised to set the industry standard for user experiences across
 the digital value chain,” said Jon Kirchner, Chief Executive Officer of
 Xperi. “Together, we will be able to integrate TiVo’s leading content
 aggregation, metadata, discovery, and recommendation capabilities with
 our home, automotive, and mobile technology solutions to help our
 customers create experiences that excite and delight consumers.
 Additionally, the combined company will continue to unlock the value of
 our strategic and sizable patent portfolios by bringing together our deep
 industry expertise and powerful innovation engines. Through greater scale
 and diversity, we will deliver attractive and sustainable long-term cash flow
 and shareholder value.”

 “There is more content, and more ways to enjoy that content, than ever
 before,” said David Shull, Chief Executive Officer of TiVo. “In a rapidly
 expanding and fragmenting digital universe, consumers want and need to
 be able to easily find and enjoy the content that matters to them. TiVo has
 always been the company that brings entertainment together. Now, we can
 significantly expand our mission. With Xperi’s annual licensing of more
 than 100 million connected TV units, and complementary relationships with
 major content providers, consumer electronics manufacturers, and
 automotive OEMs, our combined company will transform the home, car,
 and mobile entertainment experience for the consumer.”

 Long-Term Vision and Value Creation

 The first step in the combined company’s value creation plan will focus on
 integrating the companies’ respective product and IP licensing businesses.
 Together, the companies expect to benefit from a larger and stronger
 platform to drive growth and innovation, accelerate time-to-market, and



                                      7
Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 8 of 25



 improve IP licensing monetization and outcomes. The product business
 expects to pursue substantial cross-selling opportunities especially in its
 home and automotive markets.

 The new company had $1.09 billion in TiVo revenue and 1Xperi billings
 and more than $250 million in operating cash flow on a pro forma basis for
 the twelve months ended September 30, 2019. The combined company
 expects to deliver revenue synergies by bringing new, innovative solutions
 to consumer electronics and automotive companies to help address the
 massive shift in media and entertainment distribution and consumption.

 Additionally, the companies expect to achieve at least $50 million of
 annualized run-rate cost savings by year-end 2021 through the integration
 of their respective product and IP licensing businesses, the majority of
 which are expected within the first twelve months after closing. These cost
 savings are incremental to those that are expected as a result of TiVo’s
 ongoing cost-transformation plan.

 In light of the business combination, TiVo has suspended its near-term plans
 to separate its product and IP businesses. Upon closing of the transaction,
 each company’s respective product and IP businesses will be integrated and
 operated as separate IP licensing and product business units. This will
 facilitate a potential separation of the combined businesses at a later date.

 David Shull said, “TiVo’s management team and board have engaged in a
 comprehensive review of TiVo’s businesses over the past year, and we are
 confident that this combination with Xperi is the right path forward for all
 our stakeholders. While we previously planned to separate our product and
 IP licensing businesses in April 2020, we believe today’s combination with
 Xperi will enable us to create even more value for our shareholders in both
 the near and long term by allowing each to go to market with greater
 financial and operational scale.”

 Transaction Details

 Under the terms of the merger agreement, the shares of TiVo and Xperi
 stockholders will be converted into the shares of the new parent company
 based on a fixed exchange ratio of 0.455 Xperi share per existing TiVo
 share. Upon completion of the merger, Xperi stockholders will own
 approximately 46.5% and TiVo stockholders will own approximately
 53.5% of the new parent company on a fully diluted basis.

 In connection with the transaction each company’s debt will be refinanced
 on a combined basis. To meet this objective, the companies have secured
 $1.1 billion of committed financing from Bank of America and Royal Bank
 of Canada.



                                      8
          Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 9 of 25



             Management and Board of Directors

             Following the completion of the transaction, Xperi’s Chief Executive
             Officer, Jon Kirchner, will serve as Chief Executive Officer of the new
             parent company and Xperi’s CFO, Robert Andersen, will serve as Chief
             Financial Officer. TiVo’s Chief Executive Officer, David Shull, will
             continue as a strategic advisor to ensure a successful integration.

             The Board of Directors of the new parent company will consist of seven
             directors, including Xperi CEO Jon Kirchner, in addition to three directors
             appointed by Xperi and three directors appointed by TiVo. The Chair of the
             Board will be selected by the independent directors of the Board.

             The new parent company will assume the Xperi name but will continue to
             provide entertainment services under the TiVo brand, alongside Xperi’s
             premium DTS®, HD Radio®, and IMAX® Enhanced brands. The company
             will be headquartered in San Jose, California.

       26.      The Merger Consideration represents inadequate compensation for TiVo’s shares.

Therefore, it is imperative that shareholders receive the material information (discussed in detail

below) that Defendants have omitted from the Registration Statement, which is necessary for

shareholders to properly exercise their corporate suffrage rights and in order to cast an informed

vote on the Proposed Merger.

B. The Preclusive Deal Protection Devices

       27.      To the detriment of TiVo shareholders, the Individual Defendants agreed, in the

Merger Agreement, to certain onerous and preclusive deal protection devices that operate

conjunctively to make the Proposed Transaction a fait accompli and all but ensure that the

Proposed Transaction is consummated and that no competing offers emerge for the Company.

       28.      The Merger Agreement contains a restrictive no solicitation provision that prohibits

the members of the Board from soliciting any offer, inquiry, indication of interest or proposal

relating to alternative offers or business combinations. Indeed, the no solicitation provision even

prevents TiVo from waiving standstill provisions in existence prior to the Merger Agreement,




                                                 9
         Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 10 of 25



effectively precluding interested counterparties from making more lucrative offers.

       29.      The no solicitation provision also prohibits, except under extremely limited

circumstances, the Individual Defendants from engaging in discussions or negotiations relating to

unsolicited proposals regarding alternative acquisitions or business combinations.

       30.      Further, the Board must provide Xperi with written notice of any acquisition

proposal by a third party and must provide prior written notice of that proposal within 24 hours of

receiving it, the Board must also notify Xperi within 24 hours should the Board deem that the

acquisition proposal constitutes a superior offer.

       31.      In addition, the Merger Agreement provides that the Company will be required to

pay to Xperi a termination fee of $50.8 million in the event that the Merger Agreement is

terminated prior to shareholder approval.

       32.      In fact, even before entering the Merger Agreement, the exclusivity agreement

between Xperi and TiVo required the Company to ignore competing potential counterparties.

       33.      Ultimately, these preclusive deal protection devices restrain the Company's ability

to solicit or engage in negotiations with any third party regarding a proposal to acquire all or a

significant interest in the Company. The aggregate effect of these preclusive deal protection

devices, viewed in light of the materially inadequate consideration offered for TiVo shares in the

Proposed Transaction, supports an inference that the Board was not acting in good faith in

approving the terms of the Merger Agreement.

       34.      Accordingly, Plaintiffs seeks injunctive and other equitable relief to prevent the

irreparable injury that the Company’s shareholders will continue to suffer absent judicial

intervention.

//




                                                 10
         Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 11 of 25



C. The Registration Statement Omits Certain Material Information

       35.     On February 18, 2020, Defendants authorized the filing of a materially incomplete

and misleading Registration Statement with the SEC. The Individual Defendants were obligated

to carefully review the Registration Statement before it was filed with the SEC and disseminated

to the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents or omits material information

necessary for TiVo’s shareholders to make an informed decision on how to vote their shares, in

violation of Sections 14(a) and 20(a) of the Exchange Act, and SEC Rule 14a-9.

       36.     First, the Registration Statement is materially misleading regarding the no

solicitation provision, which prevents other parties from offering a more lucrative deal. As

indicated in the Registration Statement, both Xperi and TiVo entered into nondisclosure

agreements with potential counterparties throughout 2019 regarding potential transactions. TiVo

executed 26 of these nondisclosure agreements, while Xperi executed 11 of the same. Yet, the

Registration Statement is silent as to whether those nondisclosures contained ‘don’t ask, don’t

waive’ provisions (“DADW”), and whether those provisions have fallen away or remain in effect.

       37.     The express communication of the existence of DADW provisions is material to

TiVo stockholders, as it bears directly on the ability of parties who expressed interest in acquiring

the Company to offer a better deal. Additionally, the Registration Statement is materially

misleading because it characterizes the ability of counterparties to ask for a waiver in a false light.

On page 12 of the Registration Statement, it states “Xperi and TiVo have each agreed…not to,

directly or indirectly:…(iii)(A) amend or grant any waiver or release under any standstill or similar

agreement with respect to any class of equity securities or any of its subsidiaries (other than

provisions in those obligations customarily referred to as “don’t ask” provisions)” (emphasis




                                                  11
         Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 12 of 25



added). In plain English, this means Xperi and TiVo are restricted from waiving standstill

provisions for their respective nondisclosure agreements, although counterparties may ask for a

waiver. Yet, that is materially misleading. Any counterparty subject to a DADW provision, is

restricted under their respective nondisclosure agreement from “asking” for a waiver.

       38.     The failure to plainly disclose the existence of DADW provisions, and the

misleading characterization that other counterparties could offer a better deal without breaching

their respective nondisclosure agreement, creates the false impression that any of the parties who

signed non-disclosure agreements could have made a superior proposal. If the non-disclosure

agreements contained DADW provisions, then those parties could only make a superior proposal

by breaching the agreement—since in order to make the superior proposal, they would have to ask

for a waiver, either directly or indirectly. Any reasonable shareholder would deem the fact that the

most likely potential topping bidders in the marketplace may be precluded from making a superior

offer to significantly alter the total mix of information. Thus, the omission of this material

information renders the descriptions of the non-disclosure agreements the Company entered into

in the Background of the Merger section of the Registration Statement misleading.

       39.     Second, the Registration Statement fails to fully and accurately disclose the

management forecasts for both Xperi and TiVo.

       40.     TiVo provides two different scenarios for its management forecasts for TiVo (on a

“Stand-Alone, Pre-Merger Basis”). However, the Registration Statement fails to disclose which of

these scenarios is more likely. It also omits the unlevered free cash flow projections for this

forecast, along with which scenario LionTree relied on. Considering that Adjusted EBITDA varies

in the scenarios by $105 million by the year 2022, it is absolutely critical that shareholders are

informed of which scenario the bankers relied on and which scenario is more likely in order to




                                                12
          Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 13 of 25



assess the fairness of the Merger Consideration.

        41.      Similarly, Xperi created two different set of scenarios for its management forecasts.

For undisclosed reasons Scenario A was not provided to TiVo, even though Scenario B “was

actively considered by Xperi management and the Xperi board as a means to evaluate [certain

scenarios] in comparison to any potential alternative transaction.” Registration Statement at 98.

Furthermore, it is undisclosed which set of projections Centerview relied on in preparing its

fairness opinion, which is shocking considering Adjusted EBITDA under the Statement of

Operation Items varies by $70 million by 2024. Registration Statement at 101.

        42.      Increasing the severity of the misstatements in the Registration Statement, it

appears that TiVo went ahead and slashed Xperi’s projections, without providing any explanation

for doing so. As stated before, Xperi only provided the Scenario A forecasts to TiVo. Registration

Statement at 98. TiVo then inexplicably created the TiVo Adjusted Xperi forecasts to assist the

TiVo Board in its evaluation of the quantitative and strategic rationale for the mergers. The

resulting forecasts, slash Billings by $310 million by the year 2024, without any explanation for

doing so. As seen below:

On page 101 of the Registration Statement, Scenario A:

                                                                       2020E   2021E   2022E   2023E   2024E
     Billings                                                          $ 461   $ 417   $ 548   $ 708   $ 824
     Adjusted EBITDA                                                   $ 231   $ 162   $ 253   $ 350   $ 371

On page 110 of the Registration Statement, Adjusted Xperi Forecasts:

     Billings                                                          $ 390 $ 350 $ 402       $ 493   $ 514
     Adjusted EBITDA                                                   $ 164 $ 111 $ 156       $ 220   $ 213



        43.      If a company chooses to disclose projections, it obligates itself to do so in a

complete and accurate manner, and it may not cherry-pick certain metrics to disclose while

withholding other readily available sets of projections from stockholders. See Smith v. Robbins &



                                                         13
          Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 14 of 25



Myers, 969 F. Supp. 2d 850, 874 (S.D. Ohio 2013) (“[I]f a Proxy discloses valuation information,

it must be complete and accurate.”); Brown v. Brewer, 2010 U.S. Dist. LEXIS 60863, at *69-71

(C.D. Cal. June 17, 2010) (same); see also Azar v. Blount Int'l, Inc., No. 3:16-cv-483-SI, 2017

U.S. Dist. LEXIS 39493, at *16 (D. Or. Mar. 20, 2017) (“The established case law shows the

importance (and, hence, materiality) of financial projections to shareholders’ decision-making.”).

As the Sixth Circuit explained: “with regard to future events, uncertain figures, and other so-called

soft information, a company may choose silence or speech elaborated by the factual basis as then

known—but it may not choose half-truths.” Helwig v. Vencor, Inc., 251 F.3d 540, 560-61 (6th Cir.

2001).

         44.   Third, the Registration Statement fails to provide shareholders with complete and

accurate information concerning the fairness opinions created by Centerview and LionTree.

         45.   With respect to Centerview’s Selected Public Company Analyses for both TiVo and

Xperi, a fair summary requires full disclosure of the following: (i) the objective criteria Centerview

considered in selecting the public companies, and (ii) the enterprise values for each of the selected

public companies. Likewise, for LionTree’s Selected Publicly Traded Companies Analyses for

both TiVo and Xperi, the same must be disclosed. Merely providing the values that a banker

calculated is insufficient, as stockholders are unable to assess whether the banker utilized

reasonable comparable companies, or, instead, selected unreasonable companies in order to make

the Proposed Transaction appear more favorable. The failure to disclose such information further

prevents TiVo shareholders from making an informed decision as to whether to vote in favor of

the Proposed Transaction.

         46.   With respect to Centerview’s Sum-of-the-Parts Discounted Cash Flow Analysis-

TiVo, the Registration Statement fails to provide certain key inputs and assumptions necessary for




                                                 14
         Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 15 of 25



shareholders to evaluate whether the implied ranges are a fair analysis of TiVo. First, in evaluating

TiVo’s IP licensing business, the Registration Statement omits: (i) the implied terminal value; (ii)

the inputs and assumptions behind selecting perpetuity growth rates ranging from (2.0%) to 0.0%;

(iii) the assumptions behind selecting a discount range of 9.25% to 11.00%; and (iv) Centerview’s

analysis of TiVo’s cost of capital. Second, concerning TiVo’s product business, the Registration

Statement further omits: (i) the implied terminal value; (ii) the inputs and assumptions behind

selecting perpetuity growth rates ranging from 1.0 to 2.0%; (iii) the assumptions behind selecting

a discount range of 8.00% to 9.50%; and (iv) Centerview’s analysis of TiVo’s cost of capital.

Third, concerning TiVo’s net operating losses, the Registration Statement omits the actual

projections of the net operating losses and the assumptions behind using a discount rate range of

9.25% to 11.00%. Finally, the Registration Statement omits the implied enterprise values based

off these three analyses used to derive the implied equity values.

       47.     With respect to Centerview’s Sum-of-the-Parts Discounted Cash Flow Analysis-

Xperi, again the Registration Statement fails to provide certain key inputs and assumptions

necessary for shareholders to evaluate whether the implied share ranges are a fair analysis of Xperi.

First, in evaluating Xperi’s IP Licensing Business, the Registration Statement omits: (i) the implied

terminal value; (ii) the inputs and assumptions behind selecting perpetuity growth rates ranging

from (4.0)% to 0.0%; (iii) the assumptions behind selecting a discount range of 9.5% to 11.25%;

(iv) Centerview’s analysis of Xperi’s cost of capital; and (v) the reasons why Centerview relied

upon Scenario B instead of Scenario A. Second, in evaluating Xperi’s Product Licensing Business,

the Registration Statement omits: (i) the reasons for selecting an implied terminal value in 2029;

(ii) the inputs and assumptions behind applying a perpetuity growth rate ranging from 1.0% to

2.0%; and (iii) the reasons for selecting a discount rate range of 9.5% to 11.25%. Third, concerning




                                                 15
         Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 16 of 25



Xperi’s New Product Line, the Registration Statement omits: (i) the reasons for selecting an

implied terminal value in 2029; (ii) the inputs and assumptions behind applying a perpetuity

growth rate ranging from 3.0% to 5.0%; and (iii) the reasons for selecting a discount rate range of

15.0% to 18.0%.

       48.     In addition, the Registration Statement omits the reason why Centerview’s implied

values for share of Xperi varied so drastically. From the Scenario A calculations Centerview

arrived at an implied value per share range of Xperi common stock of approximately $37.10 to

$53.45. Likewise, from the Scenario B calculations, Centerview arrived at an implied value per

share range of $29.85 to $41.65. This is a drastic range in values and allows Defendants to place

any value on Xperi necessary to be able to justify the unfair Merger Consideration.

       49.     Similarly, with respect to LionTree’s Sum-of-the-Parts Discounted Cash Flow

Analysis for TiVo, the Registration Statement fails to provide certain key inputs and assumptions

necessary for shareholders to evaluate whether the implied share ranges are a fair analysis of the

Company. Concerning ProductCo, the Registration Statement omits: (i) the terminal values; (ii)

the inputs and assumptions behind applying a range of terminal multiples of 8.0x to 10.0x; (iii) the

assumptions behind applying discount rate ranges of 9.0% to 11.0%; and (iv) TiVo’s estimated

weighted average cost of capital. Concerning IPCo, the Registration Statement omits: (i) the inputs

and assumptions behind apply terminal multiples of 4.75x to 5.75x; (ii) the terminal values; (iii)

the assumptions behind selecting a discount range of 9% to 11%; (iv) the estimated weighted

average cost of capital; and (v) the enterprise value illustrative range. For both lines of business,

the Registration Statement provides that discount rates were derived using the capital asset pricing

model but fails to provide those company-specific inputs so that shareholders may replicate the

analysis, including: TiVo’s target capital structure weightings, the cost of long-term debt, future




                                                 16
         Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 17 of 25



applicable marginal cash tax rate and a beta for TiVo, as well as certain financial metrics for the

United States financial markets generally. LionTree also fails to explain how the implied share

prices between including versus excluding the litigation opportunity differ so drastically, and fail

to state which is the more likely scenario.

       50.     Likewise, with respect to LionTree’s Sum-of-the-Parts DCF Analysis for Xperi, for

each of the lines of business the Registration Statement omits: (i) the terminal value of future cash

flows in subsequent years; (ii) inputs and assumptions for applying terminal multiples of 9.0x to

11.0x; (iii) inputs behind calculating the range of terminal multiples of 3.0x to 5.0x; (iv)

assumptions behind selecting discount rates ranging from 8.75% to 10.75%; and (v) company-

specific inputs used in calculating the discount rates, including the company’s target capital

structure weightings, the cost of long-term debt, after-tax yield on permanent excess cash, if any,

future applicable marginal cash tax rate and a beta for the company, as well as certain financial

metrics for the United States financial markets generally. Most importantly, LionTree fails to state

why it used the Adjusted Xperi Forecasts instead of forecasts created by Xperi, and if it and TiVo

believed Xperi’s forecasts were unreliable.

       51.     Courts across the country have ruled that this information is material to

shareholders. The inputs and assumptions underlying the values calculated in a discounted cash

flow analysis are material to shareholders, because they must decide for themselves whether such

calculations were appropriate. See Smith v. Robbins & Myers, 969 F. Supp. 2d 850, 858 (S.D. Ohio

2013). The failure to disclose the inputs a banker uses in determining its discount rates “bears

materially on the decision to be made by … stockholders.” Maric Capital Master Fund, Ltd. v.

Plato Learning, Inc., 11 A.3d 1175, 1177-78 (Del. Ch. 2010) (enjoining the merger unless and

until corrective discount rate disclosures were made). Inputs underlying discount rates are




                                                 17
            Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 18 of 25



important, because the DCFs based on faulty discount rates can make merger consideration look

far more attractive than it would otherwise. Id. at 1177 (finding “based upon an analysis of PLATO

Learning's weighted average cost of capital” to be insufficient disclosure). When a company

speaks on this subject, there is a duty to do so in a non-misleading fashion. Id.

       52.        As a highly-respected professor explained in one of the most thorough law review

articles regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions – in a discounted cash flow analysis a banker takes management’s forecasts,

and then makes several key choices “each of which can significantly affect the final valuation.”

Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

include “the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff

explains:

             There is substantial leeway to determine each of these, and any change can
             markedly affect the discounted cash flow value. For example, a change in
             the discount rate by one percent on a stream of cash flows in the billions of
             dollars can change the discounted cash flow value by tens if not hundreds
             of millions of dollars…. This issue arises not only with a discounted cash
             flow analysis, but with each of the other valuation techniques. This dazzling
             variability makes it difficult to rely, compare, or analyze the valuations
             underlying a fairness opinion unless full disclosure is made of the various
             inputs in the valuation process, the weight assigned for each, and the
             rationale underlying these choices. The substantial discretion and lack of
             guidelines and standards also makes the process vulnerable to manipulation
             to arrive at the “right” answer for fairness. This raises a further dilemma in
             light of the conflicted nature of the investment banks who often provide
             these opinions.

Id. at 1577-78.

       53.        Fourth and finally, the Registration Statement fails to disclose whether LionTree

was provided any compensation from Xperi and its affiliates for the Proposed Transaction.

Furthermore, the Registration Statement fails to disclose whether Xperi or its affiliates provided

any services to Xperi during the past two years and whether it received compensation for those



                                                  18
           Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 19 of 25



services, and should it have provided services, the timing and nature of those services.

          54.   Disclosure of any “relationship that existed during the past two years or is

mutually understood to be contemplated and any compensation received or to be received as a

result of the relationship between” a financial advisor and the subject company or its affiliates is

required pursuant to 17 C.F.R. § 229.1015(b)(4) (emphasis added). Such information is

undoubtedly material to TiVo shareholders. It is imperative for shareholders to be able to

understand what factors might influence the financial advisor’s analytical efforts. A financial

advisor’s own proprietary financial interest in a proposed transaction must be carefully

considered when assessing how much credence to give its analysis. A reasonable shareholder

would want to know what important economic motivations that the advisor, employed by a board

to assess the fairness of the transaction to the shareholders, might have. This is especially true

when that motivation could rationally lead the advisor to favor a deal at a less than optimal price,

because the procession of a deal was more important to them—given their overall economic

interest—than only approving a deal at truly fair price to shareholders.

          55.   In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the Shareholder Vote, Plaintiff will be

unable to make an informed decision concerning whether to vote his shares, and he is thus

threatened with irreparable harm, warranting the injunctive relief sought herein.

                                           COUNT I
           (Against All Defendants for Violation of Section 14(a) of the Exchange Act)

          56.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

//



                                                 19
          Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 20 of 25



        57.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Registration Statement or

consent or authorization in respect of any security (other than an exempted security) registered

pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).

        58.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Registration Statement communications shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

        59.    The omission of information from a Registration Statement will violate Section

14(a) and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted

information.

        60.    Defendants have issued the Registration Statement with the intention of soliciting

the Company’s common shareholders’ support for the Proposed Transaction. Each of the

Individual Defendants reviewed and authorized the dissemination of the Registration Statement,

which fails to provide critical information concerning: (i) DADW clauses; (ii) management

forecasts; (iii) financial analyses conducted by the financial advisors; and (iv) LionTree’s conflicts

of interest.

        61.    In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,




                                                 20
         Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 21 of 25



by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to the Company’s shareholders although they could have done so without

extraordinary effort.

       62.     The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to

render it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most

if not all of the omitted information identified above in connection with their decision to approve

and recommend the Proposed Transaction; indeed, the Registration Statement states that LionTree

reviewed and discussed its financial analysis with the Board, and further states that the Board

considered the financial analysis provided by LionTree, as well as the fairness opinion and the

assumptions made and matters considered in connection therewith. Further, the Individual

Defendants were privy to and had knowledge of the projections for the Company and the details

surrounding the process leading up to the signing of the Merger Agreement. The Individual

Defendants knew or were negligent in not knowing that the material information identified above

has been omitted from the Registration Statement, rendering the sections of the Registration

Statement identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to, separately, review LionTree’s analysis in connection with their

receipt of the fairness opinions, question LionTree as to its derivation of fairness, and be

particularly attentive to the procedures followed in preparing the Registration Statement and

review it carefully before it was disseminated, to corroborate that there are no material




                                                  21
           Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 22 of 25



misstatements or omissions.

          63.   The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Registration Statement. The preparation of a Registration Statement by corporate

insiders containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Individual Defendants were negligent in choosing to omit material information

from the Registration Statement or failing to notice the material omissions in the Registration

Statement upon reviewing it, which they were required to do carefully as the Company’s directors.

Indeed, the Individual Defendants were intricately involved in the process leading up to the signing

of the Merger Agreement and preparation and review of the Company’s financial projections.

          64.   TiVo is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Registration Statement.

          65.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of their right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy

at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully protected

from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                       COUNT II
  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          66.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          67.   The Individual Defendants acted as controlling persons of TiVo within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of TiVo, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the



                                                 22
         Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 23 of 25



Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       68.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       69.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       70.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       71.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       72.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by




                                                 23
         Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 24 of 25



their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       73.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Registration Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

//

//

//

//




                                                 24
        Case 1:20-cv-01917-AJN Document 1 Filed 03/04/20 Page 25 of 25



Dated: March 4, 2020                       MONTEVERDE & ASSOCIATES PC

                                           /s/ Juan E. Monteverde
                                           Juan E. Monteverde (JM-8169)
                                           The Empire State Building
                                           350 Fifth Avenue, Suite 4405
                                           New York, NY 10118
                                           Tel:(212) 971-1341
                                           Fax:(212) 202-7880
                                           Email: jmonteverde@monteverdelaw.com

                                           Attorneys for Plaintiff




                                      25
